NO. 07-02-0241-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  JUNE 11, 2002
                         ______________________________

                                 JUSTIN SHEPHERD

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 44,331-A; HON. DAVID GLEASON, PRESIDING
                       _______________________________

                            ABATEMENT AND REMAND
                        _______________________________

Before QUINN, REAVIS, and JOHNSON, JJ.

      Appellant, Justin Shepherd filed a pro se notice of appeal on May 28, 2002 and a

motion to have an attorney appointed on June 10, 2002. Accordingly, we now abate this

appeal and remand the cause to the 47th District Court of Potter County (trial court) for

further proceedings. Upon remand, the trial court shall immediately cause notice of a

hearing to be given and, thereafter, conduct a hearing to determine the following:

      1. whether appellant desires to prosecute the appeal;
       2. whether appellant is indigent;

       3. whether counsel has been appointed to prosecute this appeal;

       4. if counsel has not been appointed, whether appellant is entitled to appointed

          counsel; and

       5. whether the appellant is entitled to the preparation of a free appellate record.

The trial court shall cause the hearing to be transcribed. Furthermore, the trial court shall

execute findings of fact and conclusions of law addressing the aforementioned issues and

disclosing the name, address, state bar number, and telephone and fax numbers of newly

appointed counsel, if any. The district court shall also cause to be developed 1) a

supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders of the district court issued as a result of its hearing on this matter, and 2) a

reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall cause the supplemental

clerk’s record to be filed with the clerk of this court on or before July 11, 2002. Should

further time be needed by the trial court to perform these tasks, then same must be

requested before June 11, 2002.

    It is so ordered.



                                                                Per Curiam

Do not publish.




                                             2